JOHNSON, J.,
would grant the application of Michael L. Bernoudy, Jr. for the following reasons.
Mr. Bernoudy should be admitted to the Louisiana State Bar, particularly, in light of our recent decision to admit applicants who have had more serious indiscretions than Mr. Bernoudy’s. See In re: Lala, 04-OB-1769, (La.10/07/04), 883 So.2d 965. Like applicant Lala, Mr. Bernoudy was a young man of college age at the time of his 1998 offenses and at a different stage of his life. Mr. Bernoudy has matured over the years. He has earned a law degree and has become a responsible parent to his daughter. In short, he is at a stage in his life where the types of offenses that led to his past legal troubles are unlikely to reoccur, which is evidenced by his clean record for the past six years.